469 F.2d 1396
Lee Otis JOHNSON, Petitioner-Appellee,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellant.
No. 72-2218.
United States Court of Appeals,Fifth Circuit.
Dec. 20, 1972.

Crawford Martin, Atty. Gen., Lonny F. Zwiener, Asst. Atty. Gen., Austin, Tex., for respondent-appellant.
William F. Walsh, Bobby H. Caldwell, Charles A. Keilin, Arthur J. Mandell, Bennett Stokes, Houston, Tex., for petitioner-appellee.
Before WISDOM, BELL and COLEMAN, Circuit Judges.
PER CURIAM:


1
On the ground that Lee Otis Johnson had been denied a fair and impartial trial in a Texas state court, the United States District Court, 337 F.Supp. 1371, granted habeas corpus relief.  Of course, Texas has the option of trying Johnson again.


2
Upon briefs and oral argument, the judgment of the District Court is


3
Affirmed.